GARDEN, JUDGE:
On February 17, 1981, the claimant’s agent, David C. Myers, was driving a 1980 Chevrolet Citation, leased by the claimant, eastward on U.S. Route 50 near Salem when he struck a pothole, damaging the right front tire and rim of the automobile. The claimant seeks to recover $101.64 for that damage.
The State neither insures nor guarantees the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. *124645, 46 S.E.2d 81 (1947). For the respondent to be held liable for road defects of this type, the claimant must prove that the respondent had actual or constructive knowledge of the defect, and a reasonable amount of time to take suitable corrective action. Davis v. Department of Highways, 11 Ct.Cl. 150 (1976). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.